Name: Commission Regulation (EEC) No 2888/90 of 5 October 1990 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 10. 90 Official Journal of the European Communities No L 276/21 COMMISSION REGULATION (EEC) No 2888/90 of 5 October 1990 altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES,  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports ;Having regard to the Treaty establishing the European Economic Community, / Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 17 (5) thereof, Whereas Article 3(1 ) of Regulation (EEC) No 876/68 provides that when prices within the Community are being determined account should be taken of the ruling prices which are most favourable for exportation, and that when prices in international trade are being determined particular account should be taken of : (a) prices ruling on third country markets ; (b) the most favourable prices in third countries of destination for third country imports ; (c) producer prices recorded in exporting third countries, account being taken, where appropriate, of subsidies granted by those countries ; and (d) free-at-Community-frontier offer prices ; Having regard to the opinion of the Monetary Committee, Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices in inter ­ national trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Article 4 of Regulation (EEC) No 876/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of Regulation (EEC) No 804/68 according to destination ; Whereas Article 5(1 ) of Regulation (EEC) No 876/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks ; whereas the amount of the refund may, however, remain at the same level for more than four weeks ; Whereas Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regu ­ lation (EEC) No 1344/86 (4), provides that when the refunds on the products listed in Article 1 of Regulation (EEC) No 804/68, exported in the natural state, are being fixed account must be taken of :  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination,  the aims of the common organization of the market in milk and milk products which are to ensure equi ­ librium and the natural development of prices and trade on this market, Whereas, in accordance with Article 2 of Commission Regulation (EEC) No 1098/68 of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products (*), as last amended by Regulation (EEC) No 222/88 ( ®), the refund granted for milk products containing added sugar is equal to the sum of the two components, one of which is intended to take account of the quantity of milk products and the other is intended to take account of the quantity of added sucrose ; whereas, however, the latter component is applied only if the added sucrose was produced from sugar beet or cane harvested in the Community ; (') OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 378, 27. 12. 1989, p. 1 . 0 OJ No L 155, 3 . 7. 1968 , p. 1 . 0 OJ No L 119, 8 . 5. 1986, p. 36. O OJ No L 184, 29. 7. 1968, p. 10. (*) OJ No L 28, 1 . 2. 1988, p. 1 . No L 276/22 Official Journal of the European Communities 6. 10 . 90 Whereas, for products falling within CN codes ex 0402 99 11 , ex 0402 99 19, ex 0404 90 51 , ex 0404 90 53, ex 0404 90 91 and ex 0404 90 93, with a fat content by weight not exceeding 9,5 % and a non-fatty milk content in the dry matter equal to or greater than 15 % by weight, the former abovementioned component is fixed for 100 kilograms of the whole product ; whereas, for the other products containing added sugar falling within codes 0402 and 0404, that component is calculated by multi ­ plying the basic amount by the milk products content of the product concerned ; whereas that basic amount is equal to the refund to be fixed for one kilogram of milk products contained in the whole product ; Whereas the second component is calculated by multi ­ plying the sucrose content of the product by the basic amount of the refund valid on the day of exportation for the products listed in Article 1 (1 ) (d) of Council Regula ­ tion (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 1069/89 Q ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (3), as last amended by Regula ­ tion (EEC) No 2205/90 (4)&gt;  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas the level of refund for cheeses is calculated for products intended for direct consumption ; whereas the cheese rinds and cheese wastes are not products intended for this purpose ; whereas, to avoid any confusion in inter ­ pretation, it should be specified that there will be no refund for cheeses of a free-at-frontier value less than ECU 140 per 100 kilograms ; Whereas Commission Regulation (EEC) No 896/84 (*), as last amended by Regulation (EEC) No 222/88 , laid down additional provisions concerning the granting of refunds on the change from one milk year to another ; whereas those provisions provide for the possibility of varying refunds according to the date of manufacture of the products ; Whereas for the calculation of the refund for processed cheese provision must be made where casein or caseinates are added for that quantity not to be taken into account ; Whereas Commission Regulation (EEC) No 2870/90 (^ provides for an increase, with effect from 5 October 1990, of the aid granted for skimmed-milk powder as laid down in Commission Regulation (EEC) No 1634/85 Q ; whereas the refunds for products falling within CN code 2309 should therefore be adjusted from the above date ; Whereas it follows from applying the rules set out above to the present situation on the market in milk and in particular to quotations or prices for milk products within the Community and on the world market that the refund should be as set out in the Annex to this Regulation ; Whereas, pursuant to Article 275 of the Act of Accession, refunds may be granted in the case of exports to Portugal ; whereas, in the light of the situation and the level of prices no refund should be fixed in the case of exports to Portugal, HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 17 of Regu ­ lation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to amended Regula ­ tion (EEC) No 2395/90 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . 2. There shall be no refunds for exports to Zone E for products falling within CN codes 0401 , 0402, 0403, 0404, 0405 and 2309. 3 . There shall be no refunds for exports to Portugal, including the Azores and Madeira,- for milk and milk products listed in Article 1 of Regulation (EEC) No 804/68 . Article 2 This Regulation shall enter into force on 6 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 114, 27. 4. 1989, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 1 . (4) OJ No L 201 , 31 . 7. 1990, p. 9 . OJ No L 91 , 1 . 4. 1984, p. 71 . O OJ NO L 275, 5. 10. 1990, p. 19 . O OJ No L 158, 18 . 6. 1985, p. 7. 6. 10 . 90 Official Journal of the European Communities No L 276/23 ANNEX to the Commission Regulation of 5 October 1990 altering the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amount of refund 2309 10 15 010 2309 10 15 100 \  2309 10 15 200 l  2309 10 15 300 \  2309 10 15 400 \  2309 10 15 500  2309 10 15 700  2309 10 15 900  2309 10 19 010 l  2309 10 19 100 \  2309 10 19 200 \  2309 10 19 300 \  2309 10 19 400 Il _  2309 10 19 500  2309 10 19 600 \  2309 10 19 700 \  2309 10 19 800 \  2309 10 19 900 \  2309 10 70 010  2309 10 70 100 l 21,00 2309 10 70 200 \ 28,00 2309 10 70 300 \ 35,00 2309 10 70 500 42,00 2309 10 70 600 49,00 2309 10 70 700 56,00 2309 10 70 800 61,60 2309 10 70 900 Il _ 2309 90 35 010 Il "  2309 90 35 100 Il  2309 90 35 200 \ _ 2309 90 35 300  2309 90 35 400 II  2309 90 35 500  2309 90 35 700  2309 90 35 900 Il  2309 90 39 010  2309 90 39 100  2309 90 39 200 _ 2309 90 39 300 II  2309 90 39 400  2309 90 39 500 ||  2309 90 39 600 Il  2309 90 39 700 \\  2309 90 39 800 \\  2309 90 39 900 li  2309 90 70 010  2309 90 70 100 21,00 2309 90 70 200 \\ 28,00 2309 90 70 300 \ 35,00 No L 276/24 Official Journal of the European Communities 6. 10 . 90 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination Q Amount of refund 2309 90 70 500 42,00 2309 90 70 600 49,00 2309 90 70 700 I 56,00 2309 90 70 800 \ 61,60 2309 90 70 900  (*) The code numbers for the destinations are those set out in the Annex to Commission Regulation (EEC) No 420/90 (OJ No L 44, 20. 2. 1990, p. 15). For destinations other than those indicated for each 'product code', the amount of the refund applying is indi ­ cated by ~. Where no destination is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2) and (3). NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ).